Title: General Orders, 2 August 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Sabbath Augt 2nd 1778.
            Parole Ulster—C. Signs Virginia Wenham.
            
          
          A Return as usual of the sick in Camp to be made to the surgeon General tomorrow
            morning 9 ôClock and every succeding Monday at the Post-Office near the Artillery-Park,
            where attendance will be given to receive them—When the Surgeon is absent the Surgeon
            attending the Regiment will make the Return.
          Return of Arms, Ammunition and Accoutrements good bad and wanting in the several
            Brigades to be made and delivered to the Orderly-Office by the Brigade Quarter-Master,
            tomorrow morning at Guard mounting.
          A like Return of Cloathing and Necessaries to be delivered in at the same time by the
            Majors of Brigade.
        